Case 1:19-mj-00084-DAR Document 5 Filed 04/10/19 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v. : MAG. NO. 19-84 (DAR)
RICKY SHUMO,

Defendant.

GOVERNMENT’S MEM()RANDUM IN SUPPORT OF PRE-TRIAL DETENTION

The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, respectfully submits this memorandum in support of its motion that the
defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (D(l)(D) and 18 U.S.C. § 3142
(i)(l)(E) of the federal bail statute. The government requests that the following points and
authorities, as well as any other facts, arguments and authorities presented at the detention hearing,
be considered in the Court’s determination regarding pre-trial detention.

Introduction

Ricky Shumo, a fifty six (56) year old male with a criminal history that includes prior drug
distribution convictions, has been charged in a one-count indictment with Unlawful Possession of
a Firearm by a Person Convicted of Crime Punishable by lmprisonment for a Term Exceeding One
Year, in violation of Title 18 U.S.C. § 922(g)(1). l\/lr. Shumo, having been convicted of three
prior felony offenses, was aware that he was not allowed to possess a firearm. His previous
criminal history and now, possession of a firearm, support the government’s contention that the

defendant Should be held without bond pending trial to ensure the safety of the community.

 

Case 1:19-mj-00084-DAR Document 5 Filed 04/10/19 Page 2 of 12

Procedural Historv and Applicable Authority

At the initial appearance on April 8, 2019, the government orally moved for detention
pending trial pursuant to 18 U.S.C. § 3142 (f)(l)(D) and 18 U.S.C. § 3142 (f)(l)(E) ofthe federal
bail statute. The Court set a detention hearing for Thursday, April 1 l, 2019. On Wednesday, April
10, 2019, the grand jury returned an indictment in this matter. b

The government contends that the defendant is a danger to the community. The
government must establish by clear and convincing evidence that a defendant is a danger to the
community. United States v. Peralta, 849 F.2d 625, 626 (D.C. Cir. 1988). In an indicted case at
a detention hearing, the government may proffer evidence. United States v. sz`th, 79 F.3d 1208,
1209-10 (D.C. Cir. 1996).

There are four factors under Section 3142(g) that the Court should consider and weigh in
determining whether to detain the defendant pending trial: (1) the nature and circumstances of the
offense charged; (2) the weight of the evidence against the defendant; (3) his history and
characteristics; and (4) the nature and seriousness of the danger to any person or the community
that would be posed by his release. See 18 U.S.C. § 3142(g). A review and understanding of the
facts and circumstances in this case causes the government to ask the Court to conclude that there
is no condition or combination of conditions that would assure the safety of the community.
Therefore, Mr. Shumo Should be detained See 18 U.S.C. § 3142(e)(1).

Nature and Circumstances of the Offenses Char,qed

On April 6, 2019 at approximately 7:00 P.l\/I., officers from the Metropolitan Police

Department (MPD) Narcotics and Special Investigations Division (NSID) Narcotics Enforcement

Unit (NEU) executed District of Columbia Superior Court Search Warrant 2019 CSW 1950 at

Case 1:19-mj-00084-DAR Document 5 Filed 04/10/19 Page 3 of 12

185'0 Kendall Street, N.E., Apartment 103 in Washington, D.C. Officers obtained the search
Warrant, signed by Judge Beck, on April 5, 2019, following a controlled purchase of heroin from
inside the apartment within 72 hours of obtaining the search warrant The location is a one-
bedroom apartment.

When MPD officers made entry into the apartment to execute the search warrant,v they
located the defendant, Ricky Shumo, in the living room of the apartment. There were two other
individuals also in the living room. These individuals were not arrested. During the search of
the apartment, officers recovered a firearm underneath the mattress of the bed in the single
bedroom. The firearm is a Glock 22 .40 caliber handgun, serial number XNW649 with a large-
capacity magazine capable of holding 29 rounds. At the time it was recovered, the firearm was
loaded with 18 rounds of ammunition. A WALES/NCIC check of the serial number for the
firearm revealed that the firearm was reported stolen. Also recovered from the apartment were
two zips containing a white rock substance that field-tested positive for cocaine base, and a- digital
scale with white powder residue.

The single bedroom had mail matter throughout, addressed to the defendant at 1850
Kendall Street, N.E., Apartment 103 in Washington, D.C. While officers were executing the
warrant, the defendant stated that the bedroom was his. The defendant was arrested. After his
arrest, the defendant waived his rights and was interviewed by MPD Detective Timothy
McDonald. During the interview, the defendant stated that the bedroom where the firearm was
recovered was his but that the gun was not. The defendant stated that another individual pays him
with money and drugs in exchange for keeping the gun and other contraband at his apartment

The defendant further stated that he knew the gun was in his home some time ago, possibly a

Case 1:19-mj-00084-DAR Document 5 Filed 04/10/19 Page 4 of 12

month ago, but was not specifically aware that it was there on this date.

Accordingly, the nature and circumstances of the offense charged, clearly weighs in favor
of detention. Here, a grand jury found probable cause to believe that Mr. Shumo was illegally in
possession of a loaded firearm. Mr. Shumo should remain detained.

Weight of the Evidence Against the Defendant

The second factor to be considered, the weight of the evidence, also clearly weighs in favor
of detention. The evidence against Mr. Shumo is strong. As set forth above, MPD` police officers
executed a search warrant at the 1850 Kendall Street N.E. Washington, D.C. address. The search
resulted in the recovery of a loaded Glock Model 22 .40 caliber handgun found underneath the
mattress in the bedroom of the apartment. See Government’s Exhibit #1 and #2 (attached). The
recovered firearm had a large capacity ammunition feeding device which was designed to hold a
total of 29 rounds attached and contained 18 rounds of live ammunition. See Government’s
Exhibit #3 and #4 (attached). As mentioned above, in addition to Mr. Shumo’s statement that the
bedroom was his, officers found mail in the bedroom containing Mr. Shumo’s name as the
addressee. See Government’s Exhibit #5 (attached)

Mr. Shumo’s Historv and Characteristics

The third factor, the history and characteristics of the person, similarly weigh in favor of
detention. This constitutes Mr. Shumo’s fourth felony offense. Specifically, the defendant has
the following prior convictions:

' Second Degree Theft (Washington, D.C., 2018);
' Receiving Stolen Property - Misdemeanor (Washington, D.C., 2017);

l Petit Larceny (Virginia, 2016);

Case 1:19-mj-00084-DAR Document 5 Filed 04/10/19 Page 5 of 12

Bail Reforrn Act Violation - Misdemeanor (Washington, D.C., 2015);
Second Degree Theft (Washington, D.C., 2015);

Petit Larceny - Pickpocket (Virginia, 2014);

No Permit (Washington, D.C., 2010);

No Permit (Washington, D.C., 2010);

Leaving After Colliding lnjury (Washington, D.C., 2005);

Attempted Possession of Marijuana (Washington, D.C., 2004);
USCA Distribution of Cocaine, USCA Possession with Intent to Distribute Cocaine
(Washington, D.C., 1992);

Attempt To Take Property Without a Right (Washington, D.C., 1992)
Taking Property Without a Right (Washington, D.C., 1991)

Prison Breach (Washington, D.C., 1987)

USCA Possession with Intent to Distribute Heroin (Washington, D.C., 1986)

The defendant has demonstrated that he cannot be trusted to refrain from engaging in

criminal conduct as he has now again been arrested and charged with illegally carrying a loaded

firearm. Mr. Shumo should not be released.

Danger to the Communig

The fourth factor, the nature and Seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. The charged offense involves

the defendant’s possession of a loaded firearm despite being legally barred from such possession.

The firearm that Mr. Shumo possessed had the potential to cause serious bodily injury to

or the death of innocent persons in the community. Mr. Shumo’s criminal history and possession

Case 1:19-mj-00084-DAR Document 5 Filed 04/10/19 Page 6 of 12

of a loaded firearm, overwhelmingly demonstrate that he is a danger to the community. In order
to protect the community, the defendant should be held without bond pending trial.

There is No Condition or Combination of Conditions that Would Ensure Mr.
Shumo’s Compliance With Court-Ordered Release Conditions

The defendant’s criminal history and instant arrest warrant pre-trial detention. The
government’s evidence strongly supports the argument that Mr. Shumo will continually
circumvent the Court’s efforts to reasonably control his behavior through conditions of release and
keep the community safe.

Conclusion
The government respectfully requests that this Court detain Mr. Shumo pending trial

because he has demonstrated that he is a danger to the community.
Respectfully submitted,

JESSIE K. LIU
UNITED STATES ATTORNEY
D.C. Bar No. 472-845

By: /s/
CLIFFORD M. LUHN
D.C. Bar No. 483785
Assistant United States 'Attorney
555 Fourth Street, N.W., Fourth Floor
Washington, D.C. 20530
Telephone: (202) 252-6933

E-mail: Clifford.Luhn('@,usdojl .gov

Case 1:19-mj-00084-DAR Document 5 Filed 04/10/19 Page 7 of 12

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that 1 caused a copy of this pleading to be Served upon defense
counsel Tony Axam, via the Electronic Case Filing (ECF) system, this 10th day of April, 2019.

/s/
CLIFFORD M. LUHN
Assistant United States Attorney

QO<mJZ_<_mZ._.
mX_.:w_._.

||_i

  
    

m
m
m
m
m

 

 

Case 1:19-mj-00084-DAR Document5 Filed 04/10/19

 

 

90 mmZ§mZH
mXI=!H

MRDEL'S 800-783-0399

le
a
Dl
9
1
/
O
1
/
4
O
_d
.E
~H
25
.m
e
m
U
C
O
D
R
A
D_

lQ-mj-OOOS4

Case 1

 

canons mn?-M!S

2
1
...l
O
0
1
e
g
a
Dl
9
1
/
0
1
/
A_.
0
d
w
._._.

G)
O
<
l'\'|
ll
Z
§
|'\`\
Z
..\

\A

11 _ _ _. r
. . .._ : . ..! .
t .J\r~¢».1…..;..1.$_..,1|.¢~,.ih\_.§;.l......

..l\...r.. l._w. "T.,..

xld»

wa §111
t . . 111,@®1,1311§1.

_,s...»vé“swy__ru`llhmr..i..;\.vl\f _In .OYU_®» §©E©m.

§

111 ,

N

 

MRDELS 800~183-0359

O

O

§“<ri
-I:=_==z°
§§

m

Z

...\

 

9
0
<
|'\1
:U
Z
§
m
Z
_\

mX_.:w-._.

\w\\\

o
tv
wm
m
w
m

 

